FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ANTHONY RAMIREZ,                           No. 07-15087
             Petitioner-Appellant,
                v.                           D.C. No.
                                          CV-03-01817-RMW
JAMES A. YATES,
                                              OPINION
            Respondent-Appellee.
                                     
       Appeal from the United States District Court
         for the Northern District of California
       Ronald M. Whyte, District Judge, Presiding

                  Argued and Submitted
         June 8, 2009—San Francisco, California

                    Filed July 10, 2009

       Before: Procter Hug, Jr., Betty B. Fletcher and
          Michael Daly Hawkins, Circuit Judges.

                Opinion by Judge Hawkins




                            8627
8630                   RAMIREZ v. YATES


                         COUNSEL

Maitreya Badami, San Francisco, California, for the
petitioner-appellant.

Juliet B. Haley, Office of the Attorney General of the State of
California, San Francisco, California, for the respondent-
appellee.


                         OPINION

HAWKINS, Circuit Judge:

   Anthony Ramirez (“Ramirez”) appeals the denial of his 28
U.S.C. § 2254 habeas petition as untimely, arguing that he is
entitled to both statutory tolling under 28 U.S.C. § 2244(d)(2)
and equitable tolling that together would render his petition
timely filed; or, in the alternative, to the commencement of a
new limitations period under 28 U.S.C. § 2244(d)(1)(B)
                             RAMIREZ v. YATES                         8631
because he was denied access to library materials, which new
commencement would also render his petition timely filed.
Rejecting his § 2244(d)(1)(B) claim, but concluding that the
district court must undertake further factfinding to resolve
whether Ramirez is entitled to equitable tolling, we vacate and
remand.

                        I.    BACKGROUND

   Ramirez was charged and convicted in a jury trial of resi-
dential burglary. He was sentenced to fifty-years-to-life in
state prison on the basis of his three prior convictions for first
degree burglary, one prior conviction for attempted first
degree burglary, one prior conviction for attempted second
degree burglary, and one prior conviction for the sale of nar-
cotics. Direct appeals were unsuccessful, and the state court
judgment became final on May 21, 2002.

   Absent any tolling, the limitations period for a timely fed-
eral habeas corpus petition under the Antiterrorism and Effec-
tive Death Penalty Act (“AEDPA”) would have expired on
May 21, 2003. Ramirez filed his first federal habeas petition
on June 16, 2004, or 391 days past the running of the un-
tolled limitations period.

   A range of dates are relevant to determining whether the
limitations period was sufficiently tolled to render Ramirez’s
petition timely. The time line is as follows:

      •   On April 4, 2002, Ramirez delivered his first
          post-conviction state habeas petition. The petition
          was filed on April 9, 2002.1
  1
    “Under the ‘mailbox rule,’ a pro se prisoner’s filing of a state habeas
petition is deemed filed at the moment the prisoner delivers it to prison
authorities for forwarding to the clerk of the court,” not when the petition
is filed by the court. Stillman v. LaMarque, 319 F.3d 1199, 1201 (9th Cir.
2003).
8632                   RAMIREZ v. YATES
    •   On May 8, 2002, the California Superior Court
        denied Ramirez’s first state habeas petition.
        Ramirez alleges he did not receive notice of the
        denial of his first habeas petition until either July
        22, 2002 or August 1, 2002.

    •   On May 21, 2002, Ramirez’s conviction became
        final.

    •   On December 28, 2002, Ramirez delivered his
        state coram nobis petition attacking a prior 1983
        conviction used to enhance his sentence. The
        petition was filed on January 6, 2003.

    •   On February 5, 2003, the California Superior
        Court denied the coram nobis petition.

    •   On February 13, 2003, Ramirez delivered his
        appeal of the denial of the coram nobis petition.
        The appeal was filed on February 18, 2003.

    •   On February 26, 2003, Ramirez was attacked in
        prison and taken to the hospital, from which point
        forward he alleges he was denied access to his
        legal materials.

    •   On March 17, 2003, the California Court of
        Appeal dismissed Ramirez’s appeal of the denial
        of his coram nobis petition as unappealable.

    •   On March 22, 2003, Ramirez was discharged
        from the infirmary and placed in protective
        administrative segregation, during which time he
        alleges he had no access to his legal materials.

    •   On April 14, 2003, Ramirez delivered a letter to
        the federal district court requesting an order that
        would require prison officials to return Ramirez’s
                            RAMIREZ v. YATES                           8633
          legal work to him. The letter was filed on April
          24, 2003 and docketed by the court clerk as a
          “complaint.”

      •   On July 11, 2003, Ramirez was given back his
          legal work.2

      •   On July 31, 2003, Ramirez delivered an extensive
          fifteen-page motion and four-page declaration in
          federal district court seeking equitable tolling of
          the AEDPA limitations period from the time of
          his attack forward. The motion was filed on
          August 5, 2003.

      •   On September 30, 2003, Ramirez filed a success-
          ful discovery motion in the California Superior
          Court.

      •   On October 1, 2003, Ramirez was released from
          administrative segregation and returned to the
          general prison population.

      •   On December 28, 2003, Ramirez filed a second
          state habeas petition in California Superior Court.
          The petition was filed on January 2, 2004 and
  2
    Ramirez claims for the first time on appeal that he “was denied access
to his legal files” during his entire period of administrative segregation,
until October 1, 2003, probably because the district court found that “Peti-
tioner gained access to his legal materials on or about October 1, 2003
after he was placed in the general population at Pleasant Valley State Pris-
on.”
  That finding of fact was clearly erroneous, if not simply an inadvertent
misstatement. The undocumented October date is directly contradicted by
Ramirez’s sworn statement filed in the district court on July 31, 2002, stat-
ing that he had regained access to his legal materials earlier that month.
Moreover, the district court later acknowledged that the parties agreed
Ramirez “was without his legal work . . . for one hundred and thirty-five
(135) days, from February 26, 2003 through July 11, 2003.”
8634                        RAMIREZ v. YATES
           remained pending in the California courts until
           March 2, 2005, when the California Supreme
           Court denied the petition.

      •    On June 14, 2004, Ramirez filed the present
           § 2254 federal habeas petition.3

      •    On September 28, 2006, the district court denied
           the petition as untimely, rejecting Ramirez’s
           claims for equitable and statutory tolling;
           Ramirez timely appealed.

                 II.   STANDARD OF REVIEW

   We review de novo the denial of a § 2254 habeas petition
as untimely. See, e.g., Gaston v. Palmer, 417 F.3d 1030, 1034
(9th Cir. 2005), amended by 447 F.3d 1165 (9th Cir. 2006).
Underlying findings of fact are reviewed for clear error. Id.

                         III.   DISCUSSION

A.        Equitable Tolling

  AEDPA sets a one-year statute of limitations for filing a
federal habeas petition seeking relief from a state court judg-
ment. 28 U.S.C. § 2244(d)(1). This limitations period is sub-
  3
    Although the record is clear that Ramirez filed his first § 2254 petition
on June 14, 2004, Ramirez misleadingly claims on appeal that he filed a
“motion to vacate . . . under 28 U.S.C. section 2254” on April 24, 2003.
There is no question that the April 24, 2003 filing was not a petition for
habeas corpus; it was a letter to the district court requesting “an order to
issue regarding [access to] my legal work” and a tolling of AEDPA’s stat-
ute of limitations. The Supreme Court has made clear that a filing that
“[does] not seek any relief on the merits or place the merits of [a would-
be petitioner]’s claims before the District Court for decision” is not a
habeas petition capable of satisfying AEDPA’s statute of limitations.
Woodford v. Garceau, 538 U.S. 202, 210 n.1 (2003). The district court
therefore properly concluded that Ramirez did not file a § 2254 petition
until June 14, 2004.
                       RAMIREZ v. YATES                     8635
ject to equitable tolling. See, e.g., Roy v. Lampert, 465 F.3d
964, 969 (9th Cir. 2006). To receive equitable tolling, “ ‘[t]he
petitioner must establish two elements: (1) that he has been
pursuing his rights diligently, and (2) that some extraordinary
circumstances stood in his way.’ ” Bryant v. Arizona Atty.
Gen., 499 F.3d 1056, 1061 (9th Cir. 2007) (quoting Rasberry
v. Garcia, 448 F.3d 1150, 1153 (9th Cir. 2006)). The peti-
tioner must additionally show that “ ‘the extraordinary cir-
cumstances were the cause of his untimeliness,’ ” id. (quoting
Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003)), and that
the “ ‘extraordinary circumstances ma[de] it impossible to file
a petition on time,’ ” Roy, 465 F.3d at 969 (quoting Calderon
v. United States Dist. Court (Beeler), 128 F.3d 1283, 1288
(9th Cir. 1997)).

  1.   May 21, 2002 to August 1, 2002

   Ramirez first argues he is entitled to equitable tolling dur-
ing the 73-day period between May 21, 2002, when his state
court conviction became final, and August 1, 2002, the latest
date on which he was allegedly notified by the state courts of
the denial of his state habeas petition.

   [1] We agree with our sister circuits that “a prisoner’s lack
of knowledge that the state courts have reached a final resolu-
tion of his case can provide grounds for equitable tolling if the
prisoner has acted diligently in the matter.” Woodward v. Wil-
liams, 263 F.3d 1135, 1143 (10th Cir. 2001) (citing Phillips
v. Donnelly, 216 F.3d 508, 511 (5th Cir.), amended in part,
223 F.3d 797 (5th Cir. 2000)); see also Diaz v. Kelly, 515
F.3d 149, 155 (2d Cir. 2008) (noting that the Fifth, Sixth,
Ninth, Tenth, and Eleventh Circuits “have concluded that pro-
longed delay by a state court in sending notice of a ruling that
completes exhaustion of state court remedies can toll the
AEDPA limitations period,” and citing cases). To determine
whether Ramirez is entitled to such tolling between May 21,
2002 and August 1, 2002, we remand to the district court to
determine (1) on what date Ramirez actually received notice;
8636                   RAMIREZ v. YATES
(2) whether Ramirez acted diligently to obtain notice, Wood-
ward, 263 F.3d at 1143; and (3) whether the alleged delay of
notice caused the untimeliness of his filing and made a timely
filing impossible, Roy, 465 F.3d at 969 (citations omitted).

  2.   February 26, 2003 to July 11, 2003

   Ramirez claims equitable tolling for 135 days between Feb-
ruary 26, 2003 (when he was attacked by a fellow inmate,
taken to the hospital, and subsequently placed in administra-
tive segregation and not allowed access to his legal materials)
and July 11, 2003 (when Ramirez claims he regained access
to his legal materials).

   [2] While the district court is correct that Ramirez did “not
identify a single document in storage without which he could
not file a habeas petition,” we have previously held that a
complete lack of access to a legal file may constitute an
extraordinary circumstance, and that it is “unrealistic to
expect a habeas petitioner to prepare and file a meaningful
petition on his own within the limitations period without
access to his legal file.” Espinoza-Matthews v. California, 432
F.3d 1021, 1027-28 (9th Cir. 2005) (internal alteration and
quotations omitted). Because, according to Espinoza-
Matthews, Ramirez’s lack of access to his legal file may war-
rant equitable tolling during this period, we remand to the dis-
trict court to determine whether: (1) the lack of access to his
legal file made a timely filing impossible, and (2) Ramirez
pursued his rights diligently.

  3.   July 11, 2003 to October 1, 2003

  [3] We have little difficulty determining that Ramirez is not
entitled to equitable tolling from July 11, 2003 through Octo-
ber 1, 2003, simply because he remained in administrative
segregation and had limited access to “the law library [and]
copy machine.” Ordinary prison limitations on Ramirez’s
access to the law library and copier (quite unlike the denial
                       RAMIREZ v. YATES                    8637
altogether of access to his personal legal papers) were neither
“extraordinary” nor made it “impossible” for him to file his
petition in a timely manner. Given even the most common
day-to-day security restrictions in prison, concluding other-
wise would permit the exception to swallow the rule—
according to Ramirez’s theory, AEDPA’s limitations period
would be tolled for the duration of any and every prisoner’s
stay in administrative segregation, and likely under a far
broader range of circumstances as well.

   Our conclusion here finds substantial support in the obser-
vation that during the same period of time Ramirez claims
that he was “unable to prepare” his federal habeas petition due
to limited library and copier access, he filed a lengthy and
well-researched motion in federal court requesting the limita-
tions period be tolled, and a successful discovery motion in
the California Superior Court. Ramirez offers no explanation
of how or why his restricted library access made it impossible
for him to file a timely § 2254 petition but not these other
substantial legal filings. Accordingly, Ramirez is not entitled
to equitable tolling from July 11, 2003 through October 1,
2003.

B.     Statutory Tolling

   AEDPA also provides for statutory tolling during the time
“a properly filed application for State post-conviction or other
collateral review with respect to the pertinent judgment or
claim is pending.” 28 U.S.C. § 2244(d)(2).

  1.    December 28, 2002 to March 17, 2003

   [4] Ramirez argues he is entitled to statutory tolling
between December 28, 2002, when he delivered his petition
for a writ of coram nobis challenging his 1983 “strike” con-
viction, and March 17, 2003, when his appeal of the denial of
the writ was dismissed. If properly filed, the coram nobis peti-
tion tolled the limitations period. See Smith v. Duncan, 297
8638                   RAMIREZ v. YATES
F.3d 809, 813-14 (9th Cir. 2002) (holding that a collateral
attack on a prior “enhancement” conviction constitutes a
“challenge [to] either ‘the pertinent judgment or claim’ ”
within the meaning of § 2244(d)(2) (quoting Dilworth v.
Johnson, 215 F.3d 497, 500-01 (5th Cir. 2000)).

   The state argues that statutory tolling is inappropriate dur-
ing the entire pendency of the coram nobis petition because
it was not “properly filed” within the meaning of
§ 2244(d)(2). In its view, this case is controlled by Bonner v.
Carey, 425 F.3d 1145 (9th Cir. 2005), which held that a Cali-
fornia petition for habeas corpus is not properly filed when
filed after “substantial delay” unless the petitioner establishes
“good cause” for the delay. Id. at 1148 (citing In re Gallego,
959 P.2d 290 (Cal. 1998)). Ramirez’s petition was not prop-
erly filed, according to the state, because the California court
dismissed the petition on the basis that Ramirez “has not
explained why he has delayed almost twenty years.”

   [5] Bonner does not apply here, however, because that case
turned on the California rules for filing habeas corpus, and not
coram nobis, petitions. Here, the California Superior Court
applied a different standard from that in Bonner, one that
required Ramirez to prove he used “due diligence [to dis-
cover] the facts upon which he relies” for relief. It denied the
petition, not because it was untimely, but because he failed to
“allege the time and circumstances under which the new facts
were discovered in order to demonstrate that he has proceeded
with due diligence.” The court, in other words, determined
that Ramirez “had [not] made the requisite showing” to war-
rant relief.

   [6] Ramirez’s petition was properly filed because Califor-
nia’s requirement to show “due diligence” is plainly “a condi-
tion to obtaining relief” and not “a condition to filing.” See
Artuz v. Bennett, 531 U.S. 4, 10 (2000). As the Supreme
Court has explained, failing to meet all the elements of a
court’s “rule of decision” does not render a petitioner’s papers
                       RAMIREZ v. YATES                     8639
improperly filed; rather, it renders them without merit. Id.
Here, the state court rendered a decision on the merits with
respect to Ramirez’s properly filed petition—Ramirez neither
“made the requisite showing” nor “demonstrated prejudice”
necessary for relief. Because the petition was properly filed,
Ramirez is entitled to statutory tolling for 39 days from
December 28, 2002 to February 5, 2003.

   Ramirez is not entitled to statutory tolling during the pen-
dency of his appeal from the denial of the coram nobis peti-
tion, however, because the California Court of Appeal
concluded that “[t]he challenged ruling is not appealable
because the underlying petition failed to state a prima facie
case for relief.” See People v. Totari, 50 P.3d 781, 786 n.4
(Cal. 2002). Because the denial of the writ was determined to
be not appealable in this case, Ramirez’s appeal was not prop-
erly filed and the pendency of the appeal did not toll the limi-
tations period.

  2.   September 20, 2003 to December 28, 2003

   [7] Ramirez’s discovery motions (filed on September 30,
2003 and November 1, 2003 and independently of the second
state habeas petition) did not statutorily toll the limitations
period. His discovery motions “did not challenge his convic-
tion,” but simply “sought material he claimed might be of
help” in later state proceedings. Hodge v. Greiner, 269 F.3d
104, 107 (2d Cir. 2001). We agree with the Second Circuit
that “if a filing of that sort could toll the AEDPA limitations
period, prisoners could substantially extend the time for filing
federal habeas petitions by pursuing in state courts a variety
of applications that do not challenge the validity of their con-
victions.” Id. Moreover, “[i]f a prisoner believes he is entitled
to discovery in aid of a state or federal collateral attack, his
remedy is to seek such relief from the court where a properly
filed and timely collateral attack on his conviction is pend-
ing.” Id. Accordingly, Ramirez’s limitations period was not
8640                    RAMIREZ v. YATES
statutorily tolled between September 20, 2003 and December
28, 2003.

  3.     December 28, 2003 to March 5, 2005

   Ramirez finally suggests that he is entitled to statutory toll-
ing between December 28, 2003 and March 2, 2005, during
the pendency of his second state habeas petition. Assuming
the limitations period were equitably tolled for 73 days from
May 21, 2002 through August 1, 2002; for 135 days from
February 26, 2003 through July 11, 2003; and statutorily
tolled for 39 days from December 28, 2002 to February 5,
2003, then Ramirez’s time to file his federal habeas petition
expired on January 23, 2004 (247 days after May 21, 2003).
Ramirez delivered his second state habeas petition on Decem-
ber 28, 2003, possibly within his federal limitations period,
and therefore may be entitled to statutory tolling through
March 5, 2005—but only if he is also entitled to equitable
tolling during the relevant periods discussed above.

   [8] Whether Ramirez’s petition was timely filed therefore
depends on whether he is entitled, as a factual matter, to equi-
table tolling between May 21, 2002 and August 1, 2002, and
between February 26, 2003 and July 11, 2003. If equitable
tolling is unwarranted during either period, then the petition
must be dismissed as untimely. We note, however, that
Ramirez need not prove that the two “extraordinary circum-
stances” that he alleges prevented him from filing a timely
petition each independently made a timely filing “impossi-
ble.” It is enough to show that the two circumstances together
made a timely filing impossible.

C.     Commencement of a New Limitations Period
       Beginning October 1, 2003

   AEDPA provides that if “the applicant was prevented from
filing” a federal habeas petition by an “impediment . . . cre-
ated by State action in violation of the Constitution or laws of
                       RAMIREZ v. YATES                    8641
the United States,” the limitations period will commence
anew from “the date on which the impediment to filing . . .
is removed.” 28 U.S.C. § 2244(d)(1)(B). Ramirez argues that
he is entitled to the commencement of a new limitations
period beginning on October 1, 2003, because his placement
in administrative segregation and its attendant limitations on
his access to his legal file and the prison law library amounted
to an unlawful impediment to his “ ‘constitutional right of
access to the courts.’ ” See Lewis v. Casey, 518 U.S. 343, 346
(1996) (quoting Bounds v. Smith, 430 U.S. 817, 828 (1977)).

   [9] Although similar in style, Ramirez’s 28 U.S.C.
§ 2244(d)(1)(B) claim must satisfy a far higher bar than that
for equitable tolling. He may be entitled to equitable tolling
during the period he was without his legal materials if the
deprivation of his legal materials made it impossible for him
to file a timely § 2254 petition in federal court. There is no
constitutional right to file a timely § 2254 petition, howev-
er—Ramirez is entitled to the commencement of a new limi-
tations period under § 2244(d)(1)(B) only if his placement in
administrative segregation altogether prevented him from pre-
senting his claims in any form, to any court. See generally
Lewis, 518 U.S. at 350-51.

   [10] Ramirez cannot make this showing. In the first place,
in the time before February 26, 2003 and after October 1,
2003, Ramirez filed three state petitions presenting his consti-
tutional claims in various forms to competent state courts.
What is more, during the same period he suggests the state’s
action unconstitutionally denied him access to the courts, he
filed an extensive and well-researched motion in federal court
requesting AEDPA’s limitations period be tolled and a suc-
cessful discovery motion in the California Superior Court.
Accordingly, Ramirez’s administrative segregation did not
deny Ramirez his “constitutional right of access to the
courts.” Bounds, 430 U.S. at 828.
8642                   RAMIREZ v. YATES
                   IV.   CONCLUSION

   We vacate and remand with instructions to make the neces-
sary findings of fact to resolve Ramirez’s claims for equitable
tolling for the periods between May 21, 2002 and August 1,
2002; and February 26, 2003 and July 11, 2003. If the district
court determines that equitable tolling is unwarranted during
either period, it must dismiss the petition as untimely. Other-
wise, it should proceed to the merits.

  VACATED and REMANDED. Each party to bear its own
costs on appeal.